Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/611,581 filed on 11/07/2019  which is a 371 of PCT/US2018/031880 filed on 05/09/2018 which claims US priority benefit of US Provisional 62/503,909 filed on 05/09/2017.
	Claims 1-3, 19, 23-25, 27-31, and 33-55 are cancelled.
Claims 4-18, 20-22, 26, and 32 are pending.
Claims 4-6 and 8-15 are under examination.
Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 4-15) in the reply filed on 08/16/2022 is acknowledged.
Applicant’s election without traverse of the species claim 6 (where the transgene encodes a first gRNA having the sequence of SEQ ID NO: 1 and a second gRNA having the sequence of SEQ ID NO: 3) in the reply filed on 08/16/2022 is acknowledged.  Claims 4-6 and 8-15 read on this elected species. 
Claims 7, and 16-18, 20-22, 26, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2022.

Information Disclosure Statement
	The IDS statements filed on 10/06/2020 and 08/16/2022 have been considered by the examiner.
Third Party Submission
The Third Party Submission filed on 05/07/2021 is in compliance with 37 CFR 1.290 including compliance with 35 U.S.C. 122(e).  The Third Party Submission has been considered by the examiner. 
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Specifically FIGs 1A, 2B, and 6A lack a SEQ ID.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No US Provisional 62/503,909, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, instant claim 8 is not supported in the ‘909 Provisional because the ‘909 does not recite AAV3 ITRs, AAV4 ITRs, or AAV5 ITRs.  US Provisional 62/503,909 recites: “In some embodiments, the ITR sequences are AAV1, AAV2, AAVS, AAV6, AAV7, AAV8, or AAV9 ITR sequences, or variants thereof.” But does lacks support for AAV3 ITRs, AAV4 ITRs, and AAV5 ITRs.
Thus, claim 8 receives priority to PCT/US2018/031880 filed on 05/09/2018.
Claims 4-6 and 9-15 receive priority to US Provisional 62/503,909 filed on 05/09/2017.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks proper antecedent basis for the term “gRNA” in the claims.   The Specification recites that a gRNA may range between 1 and 30 nucleotides in length. (See page 11).  This description in the Specification is not consistent with the term “gRNA” in the claims.  The specification is unclear as to what structure is encompassed by the term gRNAs recited in claims 4 and 8-15 because the specification is unclear as to the parameters of the term gRNA.
The inventive concept of the claimed invention is using gene-editing molecules and complexes that direct cleavage, excision, or degradation of (GGGCC)n repeat expansions in a C9ORF72 gene with the intended use of restoring the gene to a normal healthy state for the rationale that these expansions within this gene are related to the disease C9FTD/ALS.  Guide RNAs of the invention are intended to guide CRISPR/Cas9 to a target sequence in the gene.  The gRNAs are intended to have about 20 nucleotides of complementarity to the target sequence. (See instant Specification, page 2 para 2).  Further, in page 11 of the Specification, it states that for the purpose of genome editing in relation to the CRISPR system, the term “gRNA” refers to “a polynucleotide sequence that is complementary to a target sequence in the cell and associates with a Cas nuclease, thereby directing the Cas nuclease to the target sequence”.  However, in the same paragraph, the Specification recites that a gRNA may range between 1 and 30 nucleotides in length.  A gRNA of one nucleotide would not be operable based on the plain meaning in the art of a gRNA and based on the above explanation in the instant specification of a gRNA.  The Specification lacks any gRNA structures other than instant SEQ ID NOs 1-6.  While claims 5-6 require SEQ ID NOs 1-4, claims 4 and 8-15 are broad to the term “gRNAs”.  However, the specification is unclear as to what structure is encompassed by the term gRNAs recited in claims 4 and 8-15 because the specification is unclear as to the parameters of the term gRNA.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0094267 to Heslin et al (now US Patent 10781453, and which claims priority to US 62/452,795 filed on January 31, 2017) in view of  Pribadi et al. in (bioRxiv; available online May 2, 2016; IDS reference), in further view of Lisowski et al (“Adeno-associated virus serotypes for gene therapeutics” Current opinion in pharmacology” Vol 24, No. 59; Oct., 2015).  Note that at least one claim of the Heslin et al PGPUB US 2018/0094267 was supported in their ‘795 Provisional, specifically see claim 1 of the ‘267 PGPub compared with claim 1 of the‘795 Provisional).
Regarding base claim 4, Heslin et al discloses an isolated nucleic acid comprising a transgene encoding two or more guide RNAs (gRNAs) that specifically hybridize to a target nucleic acid sequence flanking opposite sides of a G4C2 repeat of a C9ORF72 gene, flanked by AAV ITRs.  (See Example 5 of PGPub and paragraphs Table 3 and SEQ ID NO: 45 of ‘795 Provisional).  Heslin et al show positions in their SEQ ID NO:45 (shown below) of their designed gRNA sequences that flank the G4C2 repeat of a C9ORF 72.  (See Table 3 of ‘795 Provisional).  Bolding/underlining is added by examiner to show locations flanking the C4C2 repeat expansion that correspond to the Heslin et al gRNAs shown in Table 3 of ‘795 Provisional.
gaacttacgg agtcccacga gggaaccgcg gcgcgtcaag cagagacgag ttccgcccac       60
gtgaaagatg gcgtttgtag tgacagccat cccaattgcc ctttccttct aggtggaaag      120
tggggtctag caagagcagg tgtgggttta ggaggtgtgt gtttttgttt ttcccaccct      180
ctctccccac tacttgctct cacagtactc gctggggtg aacaagaaaa gacctgataa      240
agattaacca gaagaaaaca aggagggaaa caaccgcagc ctgtagcaag ctctggaact      300
caggagtcgc gcgctatgcg atcgccgtct cggggccggg gccggggccg gggccggggc      360
cggggccggg gccggggccg gggccggggc cggggccggg gccggggccg gggccggggc      420
cggggccggg gccggggccg gggccggggc cggggccggg gccggggccg gggccggggc      480
cggggccggg gccggggccg gggccggggc cggggccggg gccggggccg gggccggggc      540
cggggccggg gccggggccg gggccggggc cggggccggg gccggggccg gggccggggc      600
cggggccggg gccggggccg gggccggggc cggggccggg gccggggccg gggccggggc      660
cggggccggg gccggggccg gggccggggc cggggccggg gccggggccg gggccggggc      720
cggggccggg gccggggccg gggccggggc cggggccggg gccggggccg gggccggggc      780
cggggccggg gccggggccg gggccggggc cggggccggg gccggggccg gggccggggc      840
cggggccggg gccggggccg gggccggggc cggggccggg gccgagaccc tcgagggcgg      900
gccgctagcg cgatcgcggg gcgtggtcgg ggcgggcccg ggggcgggcc cggggcgggg      960
ctgcggttgc ggtgcctgcg cccgcggcgg cggaggcgca ggcggtgcga gtgggtgagt     1020
gaggaggcgg catcctggcg ggtggctgtt tggggttcgg ctgccgggaa gaggcgcggg     1080
tagaagcggg ggctctcctc agagctcgac gcatttttac tttccctctc atttctctga     1140
ccgaagctgg gtgtcgggct ttcgcctcta gcgactggtg gaattgcctg catccgggcc     1200
ccgggcttcc cggcggcggc ggcggcggcg gcggcgcagg gacaagggat ggggatctgg     1260
cctcttcctt gctttcccgc cctcagtacc cgagctgtct cc                        1302
Heslin et al disclose that “[e]xpression constructs comprising the correct gRNA encoding sequences under the control of a U6 promoter, a nucleic acid encoding a cas9 protein, and a puromycin resistance gene, FIG. 4, were amplified and purified” (para 0184 of ‘795 Provisional).   In para 0185 of ‘795 Provisional, Heslin recites:
In a third combination, ES cells were transfected with gRNA inserts targeting positions 196, 272 and 1005 and 1067 of SEQ ID NO: 45 (e.g., the expression construct(s) comprising a nucleic acid encoding cas9 protein and/or gRNA inserts comprising a sequence set forth as SEQ ID NO: 39, 47, 50 and 44, respectively).

Regarding claim 5, Heslin et al discloses the isolated nucleic acid of claim 4, wherein the two or more gRNAs each comprise any one of instant SEQ ID NOs: 1-4, or a sequence complementary to any one of them.  For example, Heslin et al disclose a 252 nucleotide sequence (called SEQ ID NO: 29) within their human targeting vector which is a 100% match to instant SEQ ID NO: 1 (U’s are shown as T’s). (See para 000178 of ‘795 Provisional).  Also, Heslin et al disclose a SEQ ID NO: 31 which is 35 nucleotide sequence comprising a 100% match to instant SEQ ID NO: 3 (U’s are shown as T’s). 
Regarding claim 6, Heslin et al discloses the isolated nucleic acid of claim 4, wherein the transgene encodes a first gRNA having the sequence set forth in SEQ ID NO: 1 and a second gRNA having the sequence set forth in SEQ ID NO: 3.  Heslin et al disclose a 252 nucleotide sequence (called SEQ ID NO: 29) within their human targeting vector which is a 100% match to instant SEQ ID NO: 1 (U’s are shown as T’s). (See para 000178 of ‘795 Provisional).  Also, Heslin et al disclose a SEQ ID NO: 31 which is 31 nucleotide sequence comprising a 100% match to instant SEQ ID NO: 3 (U’s are shown as T’s). 
Regarding claim 9, Heslin et al discloses the isolated nucleic acid of claim 4, wherein the transgene comprises a promoter.  (See Example 5, paragraphs 0238-0239 of Heslin and Example 2, paragraphs 0183-0187 of the ‘795 Provisional).  Heslin et al disclose that “[e]xpression constructs comprising the correct gRNA encoding sequences under the control of a U6 promoter, a nucleic acid encoding a cas9 protein, and a puromycin resistance gene, FIG. 4, were amplified and purified” (para 0184 of ‘795 Provisional).)
However, regarding base claim 4 and claim 8, although Heslin et al disclose introduction of nucleic acids of their invention into a cell can be by recombinant adeno-associated virus.  (See the ‘795 Provisional, para 000140, line 2), they differ from instant claims because they do not explicitly disclose that their gRNAs designed to flank the G4C2 repeat are flanked by AAV ITRs. 
Further, regarding claims 10-12, and 13-15, although Heslin et al discloses that introduction of nucleic acids of their invention into a cell can be by recombinant adeno-associated virus.  (See the ‘795 Provisional, para 000140, line 2), they do not explicitly recite at least one AAV capsid protein, or specifically AAV2 or AAV9, for example, regarding claims 11 and 12.
Further, regarding claims 13-15, Heslin et al discloses a composition comprising the nucleic acid encoding the gRNAs and a recombinant gene editing protein which is a CRISPR/Cas9 protein .  (See Example 5, paragraphs 0238-0239 of Heslin and Example 2, paragraphs 0183-0187 of the ‘795 Provisional.) (Also, see paragraph 0140 of the ‘795 Provisional.) 
Pribadi suggests that targeting an expansion repeat in vivo would likely require AAV delivery.
Pribadi discloses an isolated nucleic acid (CRISPR-Cas9 plasmid; page 6, 2nd paragraph) comprising a transgene encoding two or more gRNAs that specifically hybridize to a target nucleic acid sequence flanking opposite sides of a G4C2 repeat of a CQORF72 gene. See page 6, 2nd paragraph; figure 1A).  Further, Pribadi  shows excision of the full hexanucleotide repeat expansion from FTD patient-derived iPS cells using the CRISPR/Cas9 system. (See page 5, lines 9-11).  Pribadi disclose using CRISPR-Cas9 system with two guide RNAs designed to target 4 base pairs upstream and 49 bp downstream of the hexanucleotide repeat.  (See page 6, under heading “CRISPR design..” and FIG 1A.)  These gRNAs were cloned into a px330 human-optimized CRISPR-Cas9 plasmid.  
However, although Pribadi et al suggest using an rAAV delivery system to carry the transgene encoding gRNA/CRISPR/Cas into cells, they do not explicitly disclose the AAV-ITR or type of rAAV.  Pribadi et al cites Lisowski et al for teachings regarding such rAAV delivery system.
Lisowski et al teaches the use of rAAV vector systems for introducing transgenes for CRISPR/Cas gRNA targeting in cells.  Lisowski teaches that AAV-ITRs flank the sequence of interest comprising the transgene of interest to be introduced into the cell.  (See page 60, left col, lines 1-8).
Regarding claim 8, Lisowski et al discloses that AAV2 is an exemplary type of AAV vector/delivery system to carry a heterologous transgene into a cell.  It would be prima facie to use a corresponding ITR to the type of AAV system being used, for example, an AAV2 ITR with an AAV2 vector delivery system because Lisowski the (See pages 59-60).  For example, Lisowski states that “Since the ITRs contain the necessary cis-acting sequences for replication and packaging, the wild-type genome can be ‘gutted’ by removal of all viral coding sequences and adapted for gene delivery by placing heterologous DNA sequences of choice between flanking ITRs”.  Lisowski continues “These heterologous sequence can encode a conventional expression cassette with a view to expressing a selected transgene in target cell…” (See page 60, para 1).
Regarding claims 10-15, Lisowski teach various AAV capsid protein serotypes can be used including AAV2 and AAV9.  Regarding claim 12, Lisowski shows in Table 2 that AAV9 has been used as the capsid in clinical trials for Spinal muscular atrophy 1, specifically for targeting CNS tissue and for Sanfilippo type B for targeting brain.  One of ordinary skill in the art would have been motivated to use an AAV9 type delivery system for the Heslin expression construct for the rationale that the intended use of the Heslin invention involves the neurological condition of ALS and AAV9 has been used for CNS and brain.
The level of skill in the art before the effective filing date was high.
One of ordinary skill would have been motivated to use rAAV vectors for delivery of the nucleic acid encoding the gRNA sequences that flank the G4C2 repeat of a C9ORF 72 of Heslin et al for the rationale of Pridai.  Pribadi suggests that targeting the repeat in vivo would likely require AAV delivery, for the rationale of low immunogenicity and because this has already been demonstrated in murine CNS.   Pribadi cites Lisowski et al (“Adeno-associated virus serotypes for gene therapeutics” Current opinion in pharmacology” Vol 24, No. 59; Oct., 2015) for teachings of the rAAV delivery system for delivering expression constructs comprising transgenes into cells.
It would have been obvious to use rAAV vectors for introducing a transgene for CRISPR/Cas gRNA targeting in cells because Pribadi explicitly suggests an AAV vector system because it is “already used in the clinic”, citing Lisowski et al.
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited references of Heslin, Pribadi, and Lisowski would have had a reasonable expectation of success to use an rAAV vector system using for example, AAV2-ITRs and capsids or AAV9-ITRs and capsids (as disclosed in Lisowski et al) for introducing a transgene of Heslin et al into cells both in vitro and in vivo to arrive at the presently claimed invention. 

Conclusion
No claims allowed.
The following are related references that are not being applied in this office action but which may be referenced in a future office action if applicable.
Cowan et al WO2017109757-A1 is close art and teaches a  C9ORF72 gene editing gRNA spacer, SEQ ID 3415 which is identical to instant SEQ NO: 1
and a C9ORF72 gene editing gRNA spacer, SEQ ID 2793 which is identical to SEQ NO: 3.  However, WO2017109757-A1 was filed published on June 29, 2017 which is after the instant effective filing date.05/09/2017.
Ichida et al in WO2016210372-A2 (US15/579546) discloses Human sgRNA-2a targeting downstream repeat expansion.  Ichida teaches SEQ:17 (a 20-mer) which is a 100% match to instant SEQ NO: 1.
Gaj et al “Genome Engineering Using Adeno-associated Virus: Basic and Clinical Research Applications. Molecular therapy: the journal of the American Society of Gene Therapy, Sept 16, 2015).  
Hinderer et al in “Widespread gene transfer in the central nervous system of cynomolgus macagues following delivery of AAV9 into the cisterna magna” (Molecular Therapy-Methods & Clinical Development (2014 Vol. 1,, pages 1-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658